K.K. HALL, Circuit Judge,
dissenting:
I disagree with the majority’s conclusion that because the reformation of Hunt’s will was retroactive to the date of his death, no interest on estate taxes was owed for the period of time between Hunt’s death and the reformation. At the time that the estate tax return was filed, the decedent’s will had not yet been amended and the estate tax was due. See I.R.C. § 6151(a) (1954); Temporary Estate Tax Reg. § 24.-1(e), T.D. 7393, 1976-1 C.B. 283. Regardless of whether the estate taxes were actually paid or should have been paid but were not, the government was entitled to the use of the money from the time the estate tax return was filed until the will was reformed.
Had Hunt’s estate paid the taxes due at the time the tax return was filed and had the will then later been reformed, the government would not have been required to pay the estate interest on that amount for the time period between the filing of the return and the amendment of the will. I.R.C. § 2055(e)(3) (1954). It follows then that the government was entitled to the interest on the estate taxes owed from the time of filing until the will was reformed. See I.R.C. § 6601(a) (1954). I would, therefore, hold that the government was due interest on the amount of tax owed at filing, for the period from July 7, 1978, until July 14, 1980, and would affirm the judgment of the district court.